Citation Nr: 1039281	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  09-50 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1955 to 
September 1957.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  

In a December 2009 substantive appeal, the Veteran requested a 
hearing before the Board sitting at the RO.  The Veteran withdrew 
the request in writing in January 2010.  See 38 C.F.R. § 20. 702 
(e) (2009).   

In June 2010, the Board remanded the claim for further 
development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

The Veteran served in a U.S. Navy construction battalion as a 
builder.  He contends that his bilateral hearing loss is more 
severe than is contemplated by the current rating.  

In May 2007, a VA contract audiologist noted the Veteran's 
military duties in construction and his report of deteriorating 
hearing acuity over the past 50 years.  The Veteran reported that 
he used hearing aids for 25 years and had difficulty 
understanding conversational speech especially in high background 
noise.  An otoscopic examination was normal.  The numeric 
designation of hearing impairment based on puretone threshold 
average and speech discrimination was level VI in the right ear 
and level V in the left ear.  In June 2007, the RO granted 
service connection and a rating of 20 percent, effective the date 
of claim.  

The RO received the Veteran's claim for an increased rating in 
April 2009.  The Veteran stated that he experienced increased 
difficulty hearing conversations in crowds and while watching 
television.  He also noted that he no longer participated in some 
activities because of his hearing loss.  

In May 2009, a VA audiologist noted the Veteran's reports of 
hearing difficulty.  The numeric designation of hearing 
impairment based on puretone threshold average and speech 
discrimination was level VII in the right ear and level IV in the 
left ear.  

In a July 2009 notice of disagreement, the Veteran noted that 
current testing showed a decrease in overall hearing acuity and a 
greater loss in speech recognition scores.  The Veteran did not 
identify the date and location of this testing, although the May 
2009 tests did show some decreased speech recognition compared to 
testing in 2007.  In an October 2009 letter, the Veteran's spouse 
noted that the Veteran ran his own business and was a very 
socially engaging person with only a minor impact of his long 
standing hearing loss until the most recent several months when 
he ceased socializing and had difficulty conversing on the 
telephone with family members.  He reduced his business 
activities in part because he needed his spouse as a conversation 
interpreter.   The spouse contended that the most recent VA 
testing did not indicate this sharp deterioration in hearing 
acuity.  

In January 2010, a VA audiologist performed audiometric testing 
that did not include measurements at 3000 Hz.  The audiologist 
did not discuss the impact of the Veteran's hearing acuity on his 
employment capacity and acknowledged that the test was not 
adequate for rating purposes.  Puretone hearing acuity thresholds 
were measured as 60, 70, and 70 decibels at 1000, 2000, and 4000 
Hz respectively in the right ear and 50, 70, and 65 decibels at 
the same frequencies in the left ear.  The average of three 
thresholds was 67 decibels in the right ear and 62 decibels in 
the left ear.  Speech discrimination scores were 68 percent in 
the right ear and 76 percent in the left ear.  Though not 
adequate for rating purposed, the test results revealed a 
deteriorating trend since the last adequate rating examination in 
2009 as shown by increased puretone thresholds bilaterally and 
slightly decreased speech discrimination in the left ear.   
Because there is credible lay evidence from the Veteran and his 
spouse of a qualitative deterioration in hearing acuity and 
because all earlier adequate examinations assessed the Veteran's 
disability close to that required for a higher rating, the Board 
concludes that there is insufficient credible medical evidence to 
decide the claim and that a current and adequate VA audiometric 
examination is required.  38 C.F.R. § 3.359 (2010);  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA 
audiometric examination.   Request that the 
examiner review the claims file and note 
review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
veteran's bilateral hearing acuity 
including controlled speech discrimination 
and puretone audiometric tests and describe 
the effects of the disability on the 
Veteran's occupational and social 
functioning.

2.  Then, review the claims file to ensure 
that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  
Then, readjudicate the claim for a rating 
in excess of 20 percent for bilateral 
hearing loss.  If any benefit sought 
remains denied, issue an appropriate 
supplemental statement of the case and 
provide the appellant and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The purpose of this remand is to assist the appellant with the 
development of his claim.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



